Citation Nr: 1535370	
Decision Date: 08/18/15    Archive Date: 08/20/15

DOCKET NO.  08-07 296	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1994 to November 1996. 

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas. 

In December 2013, the Board denied the claim for entitlement to a TDIU.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims.  In an April 2015 Memorandum Decision, the Court set aside the Board's December 2013 decision and remanded the matter back to the Board.

The issues of entitlement to increased ratings for right and left knee disabilities have been raised by the record in a November 2011 statement, but have not been adjudicated by the Agency of Original Jurisdiction.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 


REMAND

The Court Decision noted that the Board's reasons and basis for denying the Veteran's claim of entitlement to a TDIU was incomplete for two reasons.  First, the Court found that the Board only considered whether the Veteran was entitled to referral for extraschedular TDIU for the claims period as a whole without addressing discrete periods during the claim and appeal process that showed different levels of employment, education, and work experiences.  Those relevant time frames consisted of the period before the Veteran earned a bachelor's degree when working as a hairstylist full time; the period when the Veteran has sated she was limited to part time hairstylist work due to service-connected knee disabilities; the period when the Veteran was not employed and pursuing a bachelor's degree full time; and the period of post-bachelor's degree.  Second, the Court found that the Board did not adequately address material evidence that may indicate that the Veteran's service-connected knee disabilities make her unable to secure and follow a substantially gainful occupation.  

The Veteran is in receipt of two 10 percent ratings for right and left knee disabilities.  She is not service-connected for any other disability.  Her combined rating is 20 percent.  Accordingly, she does not meet the percentage criteria for TDIU rating.  38 C.F.R. § 4.16(a) (2014).  Nevertheless, the Board must still consider whether the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities.  38 C.F.R. § 4.16(b) (2014).  Therefore, a remand is required.

Additionally, the Court found that the Board noted that VA had not satisfied its duty to assist because it did not attempt to investigate or obtain vocational rehabilitation records or provided an adequate reasons or basis why VA was not obligated to undertake that development after the Veteran mentioned those benefits.

Accordingly, on remand, the RO must attempt to investigate and obtain any outstand VA vocational rehabilitation records that may exist.  The ultimate question of whether a Veteran is capable of substantial gainful employment is not a medical one, but a determination for the adjudicator, the Board finds that the Veteran should be provided VA Social and Industrial Survey that provides a full description of the effects of the Veteran's service-connected disabilities on her ordinary activities, to include her employability during the retrospective periods as identified by the Court.  38 C.F.R. § 4.16 (2014); Geib v. Shinseki, 733 F.3d 1350 (Fed. Cir. 2013); 38 C.F.R. § 4.10 (2014); Floore v. Shinseki, 26 Vet. App. 376 (2013).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any VA treatment records since November 2011 and associated them with the claims file.

2.  Request and obtain any outstanding VA vocational and rehabilitation or education records concerning the Veteran based upon eligibility that was granted in April 1996 and associate those records with the claims file.  All attempts to obtain those records must be noted and if those records cannot be obtain or do not exist, a negative finding must be associated with the claims file.  

3.  After the above development has been completed, schedule the Veteran for a Social Industrial Survey to ascertain the impact of the service-connected bilateral knee disabilities on employability.  The claims folder contents must be made available for review and the surveyor must note that review in the report.  The VA Social Industrial surveyor is requested to describe the Veteran's employment history.   The surveyor should provide a full description of the effects, to include all associated limitations, of the Veteran's bilateral knee disability on ordinary activities, to include employability, taking into consideration her level of education, special training, and previous work experience, but not age or any impairment caused by nonservice-connected disabilities.  The examiner is also asked to discuss the periods of employment or lack thereof for (1) the period before the Veteran earned her bachelor's degree and was working full-time as a hairstylist, (2) the period when she has said she was limited to part time work due to the service-connected knee disabilities, (3) the period when she was not employed and pursuing a bachelor's degree full-time, and (4) the period post-bachelor's degree pursuing an master's degree.  The surveyor should discuss to what extent employability was affected during those periods by the service-connected knee disabilities.  All opinions expressed should be accompanied by supporting rationales.

4.  After the above development has been completed, refer the case to the Director of Compensation and Pension Service for consideration of entitlement to TDIU pursuant to 38 C.F.R. § 4.16(b) (2014).

5.  Then, readjudicate the claim.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

